DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/08/2020.  Claims 1 and 4 have been amended.  Claims 1-20 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0140919 A1 herein Smith), and further in view of Posthuma et al. (US 2019/0280387 A1 herein Posthuma).
Regarding claim 1, Smith teaches a system to perform edge processing for a predetermined target, comprising:
one or more cellular transceivers with one or more extendable antennas that are wirelessly coupled to the predetermined target (read as 5G network configurations) (Smith - Figure 1, Figure 2, Figure 20, [0032], [0116], [0122], [0130], [0136], and [0156]-[0160]);

one or more edge processing modules coupled to the processor and the one or more antennas to provide low-latency computation for the predetermined target (read
as edge processing device 2050) (e.g., a computer, IoT device, edge server, etc.)) (Smith - Figure 20, [0151], and [0169]).
However, Smith fails to teach a shipping container to house the transceiver, processor, and one or more edge processing modules, wherein the container is mechanically linked laterally or on top of another container, wherein the extendable antenna is physically secured to the linked container and wherein the container conforms to a shipping standard.
In the related art, Posthuma teaches a shipping container to house the transceiver, processor, and one or more edge processing modules, wherein the container is mechanically linked laterally or on top of another container, wherein the extendable antenna is physically secured to the linked container and wherein the container conforms to a shipping standard (read as portable satellite antenna system comprises a container to house a satellite antenna; RF transparent lid 101 comprises an RF transparent material through which antenna 102 is operable to transmit and receive satellite communications when lid 101 is on top of or otherwise covering the surface of antenna 102; design of lid 101 incorporates both RF and mechanical/environment requirements; container system incorporates flat panel antenna into rugged, weather 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Posthuma into the teachings of Smith for the purpose of containing a flat panel antenna in and transported in a ruggedized rapidly deployable and self-contained container wherein the container comprises a network system capable of establishing and bridging multiple terrestrial and on-orbit networks in fixed and on-the-move environments (Posthuma – [0020] and [0048]).
Regarding claim 2 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the container is deployed without a construction permit (Posthuma – [0003], [0020], [0047]-[0048], [0057], and [0060]).
Regarding claim 3 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the processor is coupled to fiber optics cable to communicate with a cloud-based radio access network (RAN) or a remote RAN (read as optical networks; cloud setting 140; remote cloud; cloud and fog/edge network) (Smith - Figure 1, Figure 10, Figure 17, Figure 18, Figure 20, [0032]-[0033], [0073], [0111], [0113]-[0115], [0129], [0138], [0146]-[0147], [0152]-[0154], [0156], [0163], and [0169]).
claim 4 as applied to claim 1, Smith as modified by Posthuma further teaches comprising an antenna mast, wherein the antenna mast is inside the container or external to the container (Posthuma - Figure 2, Figure 4, and [0037]-[0038]), wherein the processor calibrates a connection by analyzing Received Signal Strength Indicator (RSSI) and Transmit Signal Strength Indicator (TSSI) and the antenna is aimed to achieve one or more predetermined cellular parameters (read as quality assurance criteria) (Smith – [0040], [0065], and [0134]).
Regarding claim 5 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the edge processing module comprises at least a processor, a graphical processing unit (GPU), a neural network, a statistical engine, or a programmable logic device (PLD) (Smith - Figure 20, and [0151]-[0153]).
Regarding claim 6 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the edge processing module and the antenna comprise one unit (Smith - Figure 20, [0151], and [0156]-[0160]).
Regarding claim 7 as applied to claim 1, Smith as modified by Posthuma further teaches comprising a cryogenic cooling system to cool the container (read as watertight temperature-controlled packaging) (Posthuma – [0063]).
Regarding claim 8 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the cellular transceiver comprises a 5G or 6G transceiver (read as 5G network configurations) (Smith - Figure 1, Figure 2, Figure 20, [0032], [0116], [0122], [0130], [0136], and [0156]-[0160]).
claim 9 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the processor coordinates beam sweeping by the one or more antennas with radio nodes or user equipment (UE) devices based upon service level agreement, performance requirement, traffic distribution data, networking requirements or prior beam sweeping history (read as steer transmit and receive beams through separate antennas such as phased array antennas) (Posthuma – [0067]-[0068], [0071], [0076], [0083]-[0084], and [0087]).
Regarding claim 10 as applied to claim 9, Smith as modified by Posthuma further teaches wherein the beam sweeping is directed at a group of autonomous vehicles, a group of virtual reality devices, or a group of devices having a service agreement with a cellular provider (Posthuma – [0067]-[0068], [0071], [0076], [0083]-[0084], and [0087]).
Regarding claim 11 as applied to claim 1, Smith as modified by Posthuma further teaches comprising a neural network coupled to a control plane, a management plane, or a data plane to optimize 5G or 6G parameters (Smith - Figure 20, and [0153]-[0156]).
Regarding claim 12 as applied to claim 1, Smith as modified by Posthuma further teaches comprising one or more cameras and sensors to capture security information (read as device status, or device security state) (Smith – [0064], [0127], [0147], and [0163]).
claim 13 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the container includes edge sensors including LIDAR and RADAR (Smith - [0120]).
Regarding claim 14 as applied to claim 1, Smith as modified by Posthuma further teaches comprising a camera for individual identity identification (read as cameras, alarms) (Smith - [0127], [0147], and [0163]).
Regarding claim 15 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the edge processing module streams data to the predetermined target to minimize loading the target (Smith – [0028], [0030], [0034], [0036], [0038], and [0042]).
Regarding claim 16 as applied to claim 1, Smith as modified by Posthuma further teaches wherein the edge processing module shares workload with a core processing module located at a head-end and a cloud module located at a cloud data center, each processing module having increased latency and each having a processor, a graphical processing unit (GPU), a neural network, a statistical engine, or a programmable logic device (PLD) (Smith - Figure 20, and [0151]-[0153]).
Regarding claim 17 as applied to claim 1, Smith as modified by Posthuma further teaches comprising an edge learning machine in the housing to provide local edge processing for Internet-of-Things (IOT) sensors with reduced off-chip memory access (Smith - Figure 1, Figure 17, Figure 18, Figure 19, [0067], [0079], [0123]-[0131], [0133], [0135]-[0139], [0141]-[0146], and [0147]-[0151]).
claim 18 as applied to claim 17, Smith as modified by Posthuma further teaches wherein the edge learning machine uses pre-trained models and modifies the pre-trained models for a selected task (read as device attributes such as vendor, model, version, or the like) (Smith - [0073]-[0074], [0082], and [0084]-[0086]).
Regarding claim 19 as applied to claim 1, Smith as modified by Posthuma further teaches comprising a cellular device for a person crossing a street near a city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message (Smith - [0113], [0124], [0127], [0133], [0147], and [0149]).
Regarding claim 20 as applied to claim 1, Smith as modified by Posthuma further teaches comprising a cloud trained neural network whose network parameters are down-sampled and filter count reduced before transferring to the edge neural network (read as cloud setting 140; remote cloud; cloud and fog/edge network) (Smith – Figure 1, Figure 15, [0033], [0073], [0111], [0113], and [0115]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648